PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/374,130
Filing Date: 9 Dec 2016
Appellant(s): Saxena et al.



__________________
Stephen A. Terrile
Reg. No. 32,946
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vesto et al. US 2016/0063191 A1 (in applicants’ IDS), in view of Faith et al., US 2015/0356441 A1, and further in view of Ekblaw et al., “A Case Study for Blockchain in Healthcare: “MedRec” prototype for electronic health records and medical research data”, August 2016, (in applicants’ IDS).

Regarding Claim 1, Vesto teaches:
A method for providing healthcare-related, 
cognitive insights comprising (paragraphs 37, 87, 94, 146: wherein as described, a machine learning engine learns and predicts patterns from healthcare related data, that is a providing of healthcare-related cognitive insights. Examiner’s note: the Goldberg reference, US 2016/0260025 A1, see PTO-892, also teaches providing cognitive insights from a plurality of sources, see for example paragraph 8):
receiving data from a plurality of data sources, at least some of the plurality of data sources comprising healthcare related data sources (Figs. 1-2, 4, 9; paragraphs 39, 48, 61, 68: wherein it is shown and described the healthcare related data sources);
processing the data from the plurality of data sources 
to provide a healthcare-related, 
cognitive insight (paragraphs 37, 87, 94, 146: wherein as described, a machine learning engine learns and predicts patterns from healthcare related data, that is a providing of healthcare-related cognitive insights. Examiner’s note: the Goldberg reference, US 2016/0260025 A1, see PTO-892, also teaches providing cognitive insights from a plurality of sources, see for example paragraph 8);
and, providing the healthcare-related, 
cognitive insight to a destination (paragraphs 87, 94-95: wherein as described, the machine learning engine in conjunction with the intelligent routing engine and the connection optimizer provides the context based recommendations).
Vesto may not have taught:
providing 
to a cognitive inference and learning system, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive graph, the cognitive graph being derived from the plurality of data sources, the cognitive graph comprising an application cognitive graph, the application cognitive graph comprising a graph associated with a cognitive application, interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the application cognitive graph; performing a cognitive learning operation via the cognitive inference and learning system 
to provide a cognitive learning result,
the cognitive learning operation implementing a cognitive learning technique according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles and a plurality of cognitive learning categories, each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation, each of the plurality of cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation, an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated primary cognitive learning category, the cognitive learning operation applying the cognitive learning technique via a machine learning algorithm to generate the cognitive learning result; 
and the cognitive learning result.
However, Faith shows (Figs. 1-7, 12-13; Abstract; paragraphs 24, 32, 52-53, 58, 60, 63, 66, 91, 177: wherein collectively it is shown and described the cognitive inference and learning system and the cognitive platform with its associated cognitive graphs and cognitive learning operations in the cognitive learning framework in generating cognitive learning results. 
And paragraphs 39, 59-60, 66-67, 105: wherein as collectively discussed, the cognitive inference and learning system (CILS) is implemented to incorporate a variety of processes that is a generalized learning approach to perform the cognitive learning operation, each implemented and adapted to a particular user for generating the cognitive result; and further these techniques can be based on machine learning models as described therein).
And Faith further shows,
and wherein the plurality of cognitive learning techniques comprising a direct correlations cognitive learning technique (paragraph 59: CILS capable of learning through direct user interactions), an explicit likes/dislikes cognitive learning technique (paragraphs 40, 163: correlation to user likes/dislikes), a patterns and concepts cognitive learning technique (paragraph 36: cognitive application for extracting patterns), a behavior cognitive learning technique (paragraphs 43, 131-132: using behavior to make deductions), a concept entailment cognitive learning technique (paragraph 116: learning based on concepts), and a contextual recommendation cognitive learning technique (paragraph 43: CILS make cognitive insights based on context), the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category (paragraphs 35, 60, 69: dynamic learning and the cognitive inference and learning system (CILS) that adapts to various users styles), an explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category (paragraph 40: learning based on user likes/dislikes), the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category (paragraph 117: observed learning), the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (paragraphs 34, 39: inference learning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Faith with that of Vesto for having a cognitive inference and learning system using a plurality of learning techniques and instantiated in a cognitive platform with its associated cognitive graphs and cognitive learning operations in a cognitive learning framework in generating cognitive learning results. 
The ordinary artisan would have been motivated to modify Vesto in the manner set forth above for the purposes of performing cognitive computing operations comprising receiving streams of data from a plurality of data sources, processing the streams of data from the plurality of data sources, and performing data enriching for incorporation into a cognitive graph [Faith: Abstract].
Neither Vesto nor Faith may have explicitly taught: 
blockchain-associated
and blockchain data sources
the blockchain data sources providing blockchain data;
the blockchain data
using the blockchain data.
However, Ekblaw in the related field of analyzing healthcare related data shows (Abstract; section 1, p.3; subsection 2.1; section 3; section 4, p.10: wherein collectively it is discussed the use of blockchain medical data sources and the use of machine learning on the MedRec model for allowing predictive analytics/cognitive insights to be used/obtained on/from the blockchain medical data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Ekblaw with that of Vesto and Faith for having blockchain data sources and determining cognitive insights from those blockchain data sources.
The ordinary artisan would have been motivated to modify Vesto and Faith in the manner set forth above for the purposes of handling Electronic Health Records using blockchain technology that provides easy access to medical information that leverages blockchain properties to provide confidentiality, accountability and data sharing, that are crucial considerations when handling sensitive information such as Electronic Health Records [Ekblaw: Abstract].

Regarding Claim 2, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, further comprising: performing a one-step healthcare operation using the healthcare-related, blockchain-associated cognitive insight (Emphasis added). (paragraphs 87, 96, 170: wherein alerts and notifications based on healthcare data, that is a single step operation, is described).

Regarding Claim 3, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, further comprising: the cognitive learning operation iteratively refines the healthcare-related, blockchain-associated cognitive insight over time (paragraphs 87, 94, 146: wherein machine learning, that are iterative continuously improving models, are used on the healthcare data to provide health related predictions).

Regarding Claim 4, Vesto further teaches:
The method of claim 1, wherein: the plurality of data sources comprise at least one of situational data sources and temporal data sources, the situational data sources comprising a healthcare related situational data source, the temporal data sources comprising a healthcare related temporal data source (paragraphs 57, 81, 131, 143, 146: wherein collectively it is discussed temporal data such as scheduling and situational data such as actions taken in response to events or according to a schedule, or contextual data); 
And Ekblaw further teaches:
and, the blockchain data comprises healthcare related blockchain transaction data (Abstract; section 1, p.3; subsection 2.1; section 3; section 4, p.10: wherein collectively it is discussed the use of blockchain medical data sources and the use of machine learning on the MedRec model for allowing predictive analytics/cognitive insights to be used/obtained on/from the blockchain medical data).

Regarding Claim 5, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, wherein: the healthcare-related, blockchain-associated cognitive insight is associated with a healthcare compliance requirement (paragraphs 42, 151, 196: wherein patient care compliance is discussed).

Regarding Claim 6, with Ekblaw and Faith teaching those limitations of the claim as previously pointed out, Vesto further teaches:
The method of claim 1, wherein: the healthcare-related, blockchain-associated cognitive insight relates to at least one of marketing operations, sourcing operations, patient services operations, business operations, strategic planning operations and, risk and compliance operations (paragraphs 31, 41-42, 97-98, 145, 150-151, 196-197: wherein collectively it is discussed information used for direct marketing, source operations for systems deployed within healthcare facilities, patient service such as physician referrals, servicing business interests, strategic decision making, ensuring patient safety/reducing risk, and patient care compliance).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 USC 112 rejections on Claims 1-6 of the above noted Office action are withdrawn based on the claims of record submitted on 06/14/2021.


(2) Response to Argument

As an initial matter it is pointed out that the reference of Vesto is directed towards the facilitating of data exchanges in a healthcare environment that employs machine learning to predict traffic and utilization patterns in the healthcare system and Ekblaw is directed towards blockchain in healthcare, that is the blockchain structure applied towards electronic health records. In the rejections Vesto is used primarily for healthcare related limitations and Ekblaw is used for the blockchain related limitations. Finally, the reference of Faith is mainly used for those limitations pertaining to those things of a cognitive nature (cognitive graphs, cognitive inference and learning, cognitive applications, etc.). This is pointed out in regards to applicants’ argument (Appeal Brief, p. 3, second paragraph and p.6, first paragraph).

In response to the applicants’ argument (Appeal Brief, p. 3) that the reference Faith nowhere teaches application of a cognitive graph, the Examiner points to for example the Abstract and paragraphs 9, 48 and 52 of Faith wherein the cognitive graphs are used by the cognitive inference and learning system, CILS, to generate cognitive insights streams and “assists in the identification and organization of information associated with how people, places and things are related to one other” (Faith, paragraph 52). And, the cognitive graphs are composed of their associated nodes and links.

In response to the applicants’ argument that Faith does not teach cognitive learning styles and categories (Appeal Brief, p. 4), the Examiner points to Figure 2 and paragraphs 33, 39-43 of Faith that discusses various styles and categories of learning implemented by CILS such as common sense reasoning and collaborative filtering. Moreover, as pointed out in paragraph 53, the cognitive graph is a declarative memory system that stores and learns based on both episodic and semantic memory associated with an individual or entity. And, each individual/entity can have their own associated cognitive learning style that can be used to provide better answers to the individual query for example (Faith, paragraph 177).

In response to the applicants’ argument that Faith does not teach cognitive learning techniques (Appeal Brief, p. 5), the Examiner points to for example paragraph 33 wherein the cognitive inference and learning system (CILS) implements various cognitive operations for self-learning and uses various techniques including spatial navigation that is a patterns and concepts cognitive learning technique as claimed, and pattern recognition to mimic the way the human brain works which would be associated with an observed learning style as claimed.
In response to the applicants’ argument that Faith does not teach a relationship between the various learning techniques (Appeal Brief, p. 5), the Examiner points to for example paragraphs 130, 146, 171 wherein the cognitive graph in of itself depicts relationships between the various learning techniques (words, ideas, audio, images).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVE MISIR/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        




Conferees:
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122  

                                                                                                                                                                                                      /RYAN M STIGLIC/Primary Examiner
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.